Exhibit 10.1

AGREEMENT AND GENERAL RELEASE

THIS SEPARATION PAY AGREEMENT AND GENERAL RELEASE (the “Agreement”) dated as of
January 5, 2011, is entered into between Frank D. Forward (the “Executive”), and
BJ’s Wholesale Club, Inc. (“BJ’s”) a Delaware corporation, whose principal
office is One Mercer Road, Natick, Massachusetts 01760.

WHEREAS, the parties wish to resolve finally the Executive’s conclusion of
employment with BJ’s and any claims that the Executive may have arising out of
the Executive’s employment with BJ’s, and establish the terms of a transition
with a release of claims;

NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, the sufficiency of which is hereby acknowledged, BJ’s and the Executive
agree as follows:

 

1. Employment End Date. The Executive’s duties and responsibilities as Executive
Vice President, Chief Financial Officer of BJ’s will terminate on January 29,
2011 (the “Employment End Date”).

 

2. Severance Compensation and Benefits. In return for the execution and
non-revocation of the Agreement no later than February 4, 2011, and provided
that on or before such date the Executive signs and does not revoke the release
attached hereto as Exhibit A, BJ’s agrees to provide the Executive with the
following compensation and benefits:

 

  a) Separation Pay. Executive shall receive weekly payments in accordance with
BJ’s regular payroll practices of $9,904.00 for the period commencing on
January 29, 2011 and ending on March 9, 2012, less all applicable withholding
for income and employment taxes. BJ’s and Executive acknowledge that Executive’s
separation from service with BJ’s is voluntary, that Executive is, therefore,
not entitled to separation pay under any other agreement, including an
Employment Agreement dated August 1, 2008, and that Executive’s right to
separation pay arises solely under this Agreement and constitutes consideration
beyond that to which he was previously entitled.

 

  b) Additional Payment. In addition, BJ’s shall pay Executive the separate sum
of $455,568 divided into weekly installments commencing March 16, 2012 and
ending February 1, 2013.

 

  c) Insurance Benefits. Executive and his family will be covered by BJ’s
medical, dental and life insurance plans from January 29, 2011 through
February 1, 2013 to the extent that they receive such coverage as of the
Employment End Date; thereafter Executive will be eligible to participate in
BJ’s COBRA program for a period of three years, and thereafter Executive and
spouse will be eligible to participate in BJ’s retiree medical program.

 

  d) Restricted Stock Awards. In recognition of the forfeiture of the
Executive’s unvested restricted stock which may result under the terms of BJ’s
stock incentive plans as a result of Executive’s ending his employment with
BJ’s, the Executive shall receive the following payments on the dates indicated:

 

Payment Date

   Payment Amount  

7/29/11

   $ 660,000   

5/21/12

   $ 660,000   

6/6/13

   $ 440,000   



--------------------------------------------------------------------------------

 

  e) Other Benefits. Except as provided above, the Executive’s eligibility to
participate in any of BJ’s employee benefits plans and programs shall cease.

 

  f) Estate Payments. In the event of Executive’s death, any of the amounts set
out in paragraphs (a), (b) and (d) of this Section shall be paid to the
Executive’s estate.

 

3. Agreement Not to Solicit or Compete.

 

  a) From January 29, 2011 through February 1, 2013, the Executive will not
directly or indirectly:

 

  1) Engage in any business or enterprise (whether as owner, partner, officer,
director, employee, consultant, investor, lender or otherwise, except as the
holder of not more than 1% of the outstanding stock of a publicly-held company)
that is competitive with BJ’s business, including any store or business operated
or owned by Wal-Mart Stores, Inc., Costco Wholesale Corporation, or any of the
respective affiliates thereof; or

 

  2) Either alone or in association with others (i) solicit, or permit any
organization directly or indirectly controlled by the Executive to solicit, any
employee of BJ’s to leave the employ of BJ’s, or (ii) solicit for employment,
hire or engage as an independent contractor, or permit any organization directly
or indirectly controlled by the Executive to solicit for employment, hire or
engage as an independent contractor, any person employed by BJ’s during the
period January 29, 2011 through February 1, 2013.

 

  b) Interpretation. If any restriction set forth in Section 3(a) is found by
any court to be unenforceable because it extends for too long a period of time
or over too great a range of activities or in too broad a geographic area, it
shall be interpreted to extend to the maximum extent it may be enforceable.

 

  c) Equitable Remedies. The restrictions contained in this Section 3 are
necessary for the protection of the business and goodwill of BJ’s and are
considered by the Executive to be reasonable for such purpose. The Executive
agrees that, in the event of any such breach or threatened breach of this
section, in addition to such other remedies which may be available, BJ’s shall
have the right to obtain an injunction from a court restraining such a breach or
threatened breach and the right to specific performance of the provisions of
this Section 3, and the Executive hereby waives the adequacy of a remedy at law
as a defense to such relief.

 

4. Proprietary Information.

 

  a) The Executive agrees that all information, whether or not in writing, of a
private, secret or confidential nature concerning BJ’s business, business
relationships or financial affairs (collectively, “Proprietary Information”) is
and shall be the exclusive property of BJ’s.

 

  b) The Executive agrees that all documents, electronic or other tangible
material containing Proprietary Information, whether created by the Executive or
others shall be and are the exclusive property of BJ’s. All such materials or
copies thereof and all tangible property of BJ’s, shall be delivered to BJ’s
upon the earlier of (i) a request by BJ’s or (ii) the Employment End Date,
unless such materials are necessary for Executives continued work with BJ’s
under a written contractual arrangement.

 

LP11: ECC/FF Release   2  



--------------------------------------------------------------------------------

 

  c) The Executive agrees not to disclose or to use information and materials of
the types set forth in paragraphs (a) and (b) above without written approval by
an executive officer of BJ’s.

 

  d) The restrictions contained in this Section 4 are necessary for the
protection of the business and goodwill of BJ’s and are considered by the
Executive to be reasonable. The Executive agrees that any breach of this
Section 4 is likely to cause BJ’s substantial and irrevocable damage which is
difficult to measure. Therefore, in the event of any such breach or threatened
breach, the Executive agrees that BJ’s, in addition to such other remedies which
may be available, shall have the right to obtain an injunction restraining such
a breach or threatened breach and the right to specific performance of the
provisions of this Section 4, and the Executive hereby waives the adequacy of a
remedy at law as a defense to such relief.

 

5. Release of Claims. In consideration of BJ’s entering into this Agreement and
the promises and benefits provided herein, the Executive hereby fully, forever,
irrevocably and unconditionally releases, remises and discharges BJ’s and its
current and former officers, directors, stockholders, corporate affiliates,
subsidiaries, predecessors, agents, employees and attorneys (the “Released
Parties”) from any and all claims, actions and causes of action, whether now
known or unknown, that he has or at any other time had, or shall or may have
against those Released Parties based upon or arising out of any matter, cause,
fact, thing, act or omission whatsoever occurring or existing at any time up to
and including the date on which he signs this Agreement, including, but not
limited to, any common law or statutory claims relating to his employment or
termination from employment such as claims of wrongful termination in violation
of public policy or under any other theory, breach of contract, fraud, negligent
misrepresentation, defamation, infliction of emotional distress, or any other
tort claim; claims of discrimination or harassment based upon national origin,
race, age, sex, disability, sexual orientation or retaliation under the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act, the Americans With Disabilities Act, or any other applicable
Federal, State, or local law prohibiting discrimination; claims under the
federal Family and Medical Leave Act, the Worker Adjustment and Retraining
Notification Act or any other federal, state or local law, rule, regulation or
ordinance that is applicable to my employment with the Company; or claims for
vacation, sick or personal leave pay, short term or long term disability
benefits, or payment pursuant to any practice, policy, handbook or manual of
BJ’s. Executive acknowledges that he has no lawsuits, claims or actions pending
in his name or on his behalf against the Released Parties, and also expressly
waives any and all remedies that may be available under any statute or the
common law, including, without limitation, back pay, front pay, other damages,
attorney’s fees, court costs and reinstatement.

 

6. Indemnification. BJ’s agrees to hold harmless and indemnify Executive,
including reasonable attorney’s fees, costs and for all claims arising out of
any lawsuits, charges of discrimination, or wage claims, for which the Executive
would be indemnified if an employee of BJ’s.

 

7. Future Cooperation. Following the Employment End Date, the Executive agrees
to cooperate with BJ’s and all of its affiliates (including its outside counsel)
in connection with the contemplation, prosecution and defense of existing, past
and future litigation and regulatory or administrative actions about which BJ’s
believes the Executive may have knowledge.

 

8. Notices. Any and all notices to be given hereunder shall be in writing and
shall be given to another party if personally served, or if sent by Federal
Express or a similar national overnight carrier (“Federal Express”). If such
notice is served personally, notice shall be deemed constructively made at the
time of such personal service. If such notice, is given by Federal Express, such
notice shall be conclusively deemed given one day after delivery to Federal
Express addressed to the party to whom such notice is to be given as follows:

 

If to Executive:    Frank D. Forward.    At his home address as of the date of
this Agreement If to the Company:    General Counsel    BJ’s Wholesale Club, Inc
   25 Research Drive    Westborough, MA 01581

 

LP11: ECC/FF Release   3  



--------------------------------------------------------------------------------

 

9. Amendment. This Agreement shall be binding upon the parties and may not be
modified in any manner, except by an instrument in writing of concurrent or
subsequent date signed by duly authorized representatives of the parties hereto.

 

10. Assignment. The rights and obligations of BJ’s shall inure to the benefit of
and shall be binding upon the successors and assigns of BJ’s. The rights and
obligations of the Executive are not assignable except only those payments
payable to the Executive after the Executive’s death, which shall be made to the
Executive’s estate.

 

11. Waiver of Rights. No delay or omission by BJ’s in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by BJ’s on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

 

12. Validity. Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid,
excluding the general release language, the validity of the remaining parts,
terms or provisions shall not be affected thereby and said illegal or invalid
part, term or provision shall be deemed not to be a part of this Agreement.
However, if the general release language is found to be invalid, the Executive
agrees to execute a valid release of the claims which are the subject of this
Agreement.

 

13. Confidentiality. The Executive understands and agrees that as a condition
for payment to the Executive of separation pay pursuant to Section 2, the terms
and contents of this Agreement and the contents of the negotiations and
discussions resulting in this Agreement, shall be maintained as confidential by
the Executive and the Executive’s spouse, advisors and attorneys and shall not
be disclosed except to the extent required by federal or state law or as
otherwise agreed to in writing by BJ’s.

 

14. Acknowledgments and Revocation. The Executive affirms that no other promises
or agreements of any kind have been made to or with the Executive by any person
or entity to cause the Executive to sign this Agreement and that he understands
the terms herein. The Executive acknowledges that the Executive has been given
at least twenty-one days to consider this Agreement, and that BJ’s has advised
the Executive to consult with an attorney of his own choosing prior to signing
this Agreement. The Executive further understands that he may revoke this
Agreement for a period of seven days after the Executive signs it. Any
revocation within this period must be submitted, in writing, as provided for in
Section 8 of this Agreement. This Agreement shall not be effective or
enforceable until the expiration of the revocation period. Executive understands
and agrees that by entering into this Agreement he is waiving all rights or
claims the Executive might have under The Age Discrimination in Employment Act,
as amended by The Older Workers Benefit Protection Act, and that the Executive
has received consideration beyond that to which he was previously entitled.

 

LP11: ECC/FF Release   4  



--------------------------------------------------------------------------------

 

15. Applicable Law. This Agreement shall be interpreted and construed in
accordance with the laws of the Commonwealth of Massachusetts, without regard to
conflict of laws provisions, and Executive consents to jurisdiction of the
courts of the Commonwealth of Massachusetts for the resolution of any matter
arising under this Agreement.

 

16. Entire Agreement. This Agreement contains and constitutes the entire
understanding and agreement between the parties hereto with respect to
Executive’s termination of employment with BJ’s, separation pay and the
settlement of claims against BJ’s and cancels all previous oral and written
negotiations, agreements, commitments and writings in connection therewith.

IN WITNESS WHEREOF, the parties hereto set their hands and seals to this
Agreement as of the day and year first above written.

 

/s/    Frank D. Forward

Frank D. Forward

BJ’S WHOLESALE CLUB, INC

By  

/s/ Laura J. Sen

Laura J. Sen

President and Chief Executive Officer

 

LP11: ECC/FF Release   5  



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

In consideration of the promises made in the SEPARATION PAY AGREEMENT AND
GENERAL RELEASE dated January 5, 2011, between Frank Forward (the “Executive”)
and BJ’s Wholesale Club, Inc. (“BJ’s”), the Executive hereby fully, forever,
irrevocably and unconditionally releases, remises and discharges BJ’s and its
current and former officers, directors, stockholders, corporate affiliates,
subsidiaries, predecessors, agents, employees and attorneys (the “Released
Parties”) from any and all claims, actions and causes of action, whether now
known or unknown, that he has or at any other time had, or shall or may have
against those Released Parties based upon or arising out of any matter, cause,
fact, thing, act or omission whatsoever occurring or existing at any time up to
and including the date on which he signs this Agreement, including, but not
limited to, any common law or statutory claims relating to his employment or
termination from employment such as claims of wrongful termination in violation
of public policy or under any other theory, breach of contract, fraud, negligent
misrepresentation, defamation, infliction of emotional distress, or any other
tort claim; claims of discrimination or harassment based upon national origin,
race, age, sex, disability, sexual orientation or retaliation under the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act, the Americans With Disabilities Act, or any other applicable
Federal, State, or local law prohibiting discrimination; claims under the
federal Family and Medical Leave Act, the Worker Adjustment and Retraining
Notification Act or any other federal, state or local law, rule, regulation or
ordinance that is applicable to my employment with the Company; or claims for
vacation, sick or personal leave pay, short term or long term disability
benefits, or payment pursuant to any practice, policy, handbook or manual of
BJ’s. Executive acknowledges that he has no lawsuits, claims or actions pending
in his name or on his behalf against the Released Parties, and also expressly
waives any and all remedies that may be available under any statute or the
common law, including, without limitation, back pay, front pay, other damages,
attorney’s fees, court costs and reinstatement.

 

  January 5, 2011

     

  /s/ Frank D. Forward

Date     Frank D. Forward

 

LP11: ECC/FF Release   6  